Citation Nr: 1108891	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar myositis from June 26, 2003 to July 6, 2008.

2.  Entitlement to separate ratings for bilateral radiculopathy of the lower extremities from September 24, 2003.

3.  Entitlement to rating in excess of 40 percent for lumbar myositis from July 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and C.V.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 with additional service in the Puerto Rico Army National Guard (PRANG) from June 1985 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a Central Office hearing, a transcript of that hearing is of record.  The judge who conducted that he subsequently retired, and the Veteran has declined the opportunity to have a new hearing.


FINDINGS OF FACT

1.  Between June 26, 2003 and July 6, 2008, the Veteran's lumbar myositis was not manifested by moderate limitation of motion in the lumbar spine, moderate recurring attacks of intervertebral disc syndrome or muscle spasm on extreme forward bending or loss of lateral spine motion in the standing position.  The evidence also reflects that forward flexion of the thoracolumbar spine was greater than 60 degrees; there were no spasms severe enough to result in abnormal gait or abnormal spinal contour; and there was no ankylosis.

2.  From September 26, 2003, mild bilateral lower extremity radiculopathy due to the service- connected low back disability has been established.

3.  From July 7, 2008, the Veteran's lumbar myositis is not manifested by unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Incapacitating episodes with a total duration of at least six weeks during the past twelve months have not been shown


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for lumbar myositis between June 26, 2003 and July 6, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 5293 (from September 23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

2.  From September 24, 2003, the criteria for two separate 10 percent evaluations, but no higher, for lower extremity radiculopathy of the right and the left legs have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  From July 7, 2008, the criteria for a disability evaluation in excess of 40 percent for lumbar myositis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated 
in August 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA informed the Veteran of how disability evaluations and effective dates are assigned in a post-rating decision June 2008 correspondence.  The claim was readjudicated in a November 2008 supplemental statement of the case.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

These matters were most recently before the Board in December 2004, when the case was remanded to the VA RO in San Juan, Puerto Rico (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a new VA examination.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in November 2008, which granted an increased rating of 40 percent.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Governing Laws and Regulations- Increased Rating Claims Generally
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Laws and Regulations-Disorders of the Spine

Briefly, in a November 1999 rating decision, the Veteran was given a 10 percent disability rating for his lumbar myositis.  In a June 2003 statement, the Veteran asserted that his symptoms warranted a rating in excess of 10 percent.  In a July 2008, rating decision, the Veteran's disability evaluation was increased to 40 percent based on the findings of a July 2008 VA examination.  The Veteran is currently rated at 40 percent for his spine disability under 38 C.F.R. § 4.71a, DC 5237.  He asserts that his lumbar spine symptoms warrant a rating in excess of 40 percent.  
Where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 

Prior to analyzing the Veteran's lumbar spine disorder claim, the Board will quickly outline the relevant criteria below:
Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A maximum 40 percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.
The Veteran's lumbar spine disorder could also be evaluated under Diagnostic Code 5292, in effect until September 26, 2003, which provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion.
Given the fact that the Veteran submitted his claim for an increased rating prior to the changes in the rating criteria (June 2003), all applicable rating criteria will be considered.  Under the current rating criteria, lumbar myositis should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months
An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
 
A 20 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when there is  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Additionally, in this case, the Veteran is found to have neurological symptoms related to his spine disorder.  As the neurological symptoms are wholly separate from those of his spine disorder, a separate disability is warranted for those symptoms.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  Id. 

Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id. A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy. Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2010).

Factual Background and Analysis

The Veteran originally sought service connection for a back disorder in October 1984.  He was diagnosed with lumbar myositis at a VA examination in January 1985.  X-rays of the lumbosacral spine were said to show no evidence of vertebral body pathology and the intervertebral spaces were well preserved.  There was some evidence of straightening of the lumbar lordosis that was attributed to regional muscle spasm.  

His claim was originally denied by the RO; however, the Veteran appealed and the Board granted service connection for lumbar myositis in May 1986.

The RO issued a rating decision, implementing the Board's decision, in August 1988.  The Veteran was awarded a noncompensable disability rating.  His lumbar myositis was rated under Diagnostic Code 5292, as analogous to a limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (1988).  The RO increased the Veteran's disability rating to 10 percent on the basis of the slight limitation of motion found on examination.  

The Veteran submitted his claim for a rating in excess of 10 percent for his lumbar myositis in June 2003.  He was afforded a VA examination in September 2003.  The Veteran said that he experienced an acute episode of pain that radiated to the right leg in 1999.  He also said that he had experienced two or three additional episodes of such pain.  The examiner provided the results of range of motion testing.  In regard to forward flexion of the lumbar spine the examiner said that the Veteran lacked 16 inches to touch the floor.  No degree of measurement of flexion was provided.  The examiner provided diagnoses of lumbar myositis, herniated nucleus pulposus (HNP) L4-L5, as confirmed by MRI, and clinical chronic right L4-L5 radioculopathy secondary to the HNP.  

On neurological examination, it was noted that there was a diminution of pinprick sensation.  Strength of the upper extremities was normal and it was noted that there was decreased muscle bulk at both of the lower extremities.  Strength was 5/5 except for the iliopsoas muscles which had 4/5 strength.  Quadriceps strength was 4/5 on the left leg.  Strength at the right leg was 3/5 iliopsoas muscles, quadriceps at 4/5 hamstring 4/5, dorsiflexion 5/5, toe extension 4/5 and plantar flexion 3/5.  Deep tendon reflexes were present and symmetric at all upper and lower extremities and sensory examination was found to be decreased and it was noted that there was decreased muscle bulk in the lower extremities.  

The examiner provided an addendum to the report that same month.  The examiner cited to several SMR entries where the Veteran was treated for back pain between 1979 and 1983, and the January 1985 VA examination report.  The examiner then opined that the HNP was not likely related to the Veteran's service-connected lumbar myositis.  The examiner further stated that actual HNP and radioculopathy overshadowed the Veteran's service-connected disability and that the objective findings on physical examination and the Veteran's subjective complaints could not be isolated to distinguish his service-connected condition from his complaints regarding his HNP.  

The Board remanded the Veteran's case for additional development in December 2004.  At the time the Board noted the possible application of Mittleider v. West, 11 Vet. App. 181 (1998) to address the comments of the VA examiner and his inability to separate the  symptoms associated with the Veteran's service-connected disability from those associated with his nonservice-connected disability.  No examination was requested on remand.

The Veteran submitted the results of a medical evaluation from Dr. J.R., in February 2005.  Dr. J.R said that the Veteran developed back pain in 1981 that had increased and was now severe and persistent.  Dr. J.R said that the Veteran's back pain limited his ability to perform normal daily activities such as walking, bending, lifting, and getting up from a chair.  He provided examination results for range of motion testing.  Included in range of motion testing was a note that forward bending was to 75 degrees with severe pain and back bending was to 12 degrees with severe pain.  Dr. J.R., he did not include a measurement for rotation of the lumbar spine, however he noted that the Veteran had pain in the lumbar sacral region which was caused by a herniated disc.  No radioculopathy was identified.  

As the Board was unable to determine whether the Veteran's radioculopathy symptoms were related to, or distinguishable from, the symptoms of his service-connected lumbar myositis, a medical opinion was requested.  Specifically, a neurologist was requested to determine whether any neurological symptoms involving the lower extremities, such as decreased pinprick or radioculopathy, were attributable to the service connected lumbar myositis, or due instead to the nonservice-connected herniated disc.

In October 2010, Dr. U.S., the chief of neurosurgery at the Manhattan VA medical center, having reviewed the Veteran's claims file, reported that it was conceivable that the Veteran's lumbar myositis led to his disc herniation or vice-versa and that it was impossible to distinguish between symptoms due to the service-connected myositis and the non-service connected disc herniation.

In this case, the Board finds that the Veteran's myositis is correctly evaluated as 10 percent disabling between June 26, 2003 and July 6, 2008.  The evidence has not demonstrated moderate limitation of motion, muscle spasm on extreme forward bending, loss of lateral spine motion, or ankylosis.  Similarly, the evidence has not demonstrated flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or range of motion not greater than 120 degrees.  A February 2005 evaluation by Dr. Reyes specifically mentioned flexion of 75 degrees, which is within the criteria described for a 10 percent rating.  Abnormal gait or contour were not shown as due to HNP or lumbar myosis.  In short, for the period between  June 26, 2003 and July 6, 2008, the evidence most closely approximates the criteria described in both the pre and post- September 23, 2003 ratings for a 10 percent disability evaluation.  Accordingly, the Veteran's claim for an increased rating for this time period must be denied.

Regarding the period on appeal from July 8, 2008, the date of the Veteran's VA examination, the Board finds that the present 40 percent disability evaluation is appropriate.  During the Veteran's July 2008 VA examination, flexion has been shown to be limited to 30 degrees or less.  There has not, however been a demonstration of unfavorable ankylosis which would warrant a higher rating.  Similarly, intervertebral disc syndrome resulting in physician-ordered bed rest for a duration of at least six weeks during the past twelve months has not been demonstrated, thus the Veteran is presently in receipt of the highest possible ratings given his symptomology.  

Regarding the Veteran's nerve symptoms, based on the findings of the October 2010 medical opinion, the Board finds that it is not possible to distinguish the effects of the Veteran's nonservice-connected herniated nucleous pulpous from those of his service connected lumbar myosis.  In this regard, the Board notes that where symptoms of a nonservice-connected condition are indistinguishable from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As a medical professional has specifically declared that it is not possible to distinguish the symptoms from the Veteran's service-connected mitosis and his HNP, the Board must consider all of his spine symptoms in determining the appropriate rating.  Here, the record has shown radioculopathy into the lower extremities, neurological examinations have shown the degree of radioculopathy to be slight, with the Veteran demonstrating decreased sensation and a demonstration of slightly decreased motor function during both his September 2003 and July 2008 VA examinations.  Thus, the Veteran's nerve symptoms are found to be of a mild degree.  Accordingly, a separate 10 percent disability rating is warranted for each lower extremity.   

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability pictures presented by the Veteran's lumbar myosis and radioculopathy are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Thun.

Finally, in adjudicating the current appeal for an increased rating the Board notes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case the Board finds that Rice is not applicable to the current appeal because the Veteran is shown to be employed as a school director.  (See July 2008 VA Examination).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar myositis from June 26, 2003 to July 6, 2008, is denied.

Entitlement to a 10 percent rating for each lower extremity, but no higher, from September 24, 2003 for radioculopathy secondary to lumbar myositis is granted subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to rating in excess of 40 percent for lumbar myositis from July 8, 2008, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


